Citation Nr: 1826404	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-38 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left foot disability. 

2.  Entitlement to a disabling rating in excess of 10 percent for right knee disability.

3.  Entitlement to a disabling rating in excess of 20 percent before August 1, 2014, and in excess of 10 percent from August 1, 2014 and after, for left knee disability, to include whether reduction from 20 percent to 10 percent was proper.  

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from August 1990 to August 1992.

This appeal arises before the Board of Veterans' Appeals (Board) from a November 2010 rating decision in which the Department of Veteran Affairs (VA) New Orleans, Louisiana, Regional Office (RO) continued a 10 percent rating for right knee patellofemoral pain syndrome, continued a 20 percent rating for left knee patellofemoral pain syndrome, denied entitlement to service connection for degenerative joint disease of the right foot, and continued to deny service connection for degenerative joint disease of the left foot.  

The Board notes that during the pendency of the claim, in a May 2014 rating decision, the rating for the left knee patellofemoral pain syndrome was reduced to 10 percent disabling, effective August 1, 2014. 

The issues of increased rating for right knee disability and left knee disability, and service connection for left foot disability and right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a left foot disability was denied in a December 2006 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final December 2006 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left foot disability.  


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied service connection for a left foot disability is final.  38 U.S.C. §§ 5103(a), 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156 (2017).

2.  Evidence received since the final December 2006 rating decision is new and material; the criteria to reopen the claim for service connection for a left foot disability have been met.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. §§ 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

NEW AND MATERIAL EVIDENCE

Pertinent procedural regulations provide that nothing in 38 U.S.C. § 5103A (2012) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C. § 5108 (2012).  See 38 U.S.C. § 5103A (f) (2012).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108 (2012); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2017) in order to have a finally denied claim reopened under 38 U.S.C. § 5108 (2012).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id. 

In January 2006, the Veteran filed a claim for service connection for a left foot disability.  The Veteran's claim for left foot disability was denied in a December 2006 rating decision on the basis that there was no evidence of a left foot disability, and no complaint or treatment during service.  Although the Veteran was notified of this rating decision and her appellate rights, she did not perfect an appeal to the Board, nor did she submit new and material evidence within a year of the rating decision.  Therefore, the December 2006 rating decision became final.  See 38 C.F.R § 3.156(b) (2017).  

In August 2010, the Veteran filed a request to reopen the claim for service connection for a left foot disability.  In the November 2010 rating decision on appeal, the RO declined to reopen the Veteran's claim, finding that the Veteran had not produced new and material evidence to show that the claimed condition existed.  

The Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence received subsequent to the December 2006 rating decision includes, in relevant part, buddy statements indicating that the Veteran has trouble standing for long periods of time and the Veteran's statements the symptoms with her service-connected bilateral knee disabilities have worsened to the point of causing bilateral feet disabilities affecting her gait.  

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran's claim had been previously denied, in part, because there was no evidence of a disability.  The new evidence, if substantiated, would, when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of entitlement to service connection for a left foot disability.  Moreover, because the request was submitted during the pendency of the appeal of the November 2010 decision, the Board considers the evidence to be filed in connection with the claim pending at the beginning of the November 2010 appeal period.  See 38 C.F.R. § 3.156(b) (2017).


ORDER

The Board having determined that new and material evidence has been received, the claim of entitlement to service connection for a left foot disability is reopened.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the current severity of the Veteran's right and left knee disabilities, and etiology and nature of the Veteran's claimed left and right foot disabilities.

Bilateral Knee Disability

The Veteran contends that her right knee disability warrants a rating in excess of 10 percent.  The Veteran also contends that her left knee disability warrants a rating in excess of 20 percent prior to August 1, 2014 and in excess of 10 percent from August 1, 2014 and thereafter.  The Veteran was last evaluated for her knees in April 2012.

In December 2016 correspondence, the Veteran, through her representative, stated that the April 2012 VA examination was not representative of a sustained improvement.  Moreover, she stated that her knee disabilities have worsened since her last examination.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that the April 2012 examination is unduly remote, and there is insufficient medical evidence on file from which the Board can accurately determine the current severity of the Veteran's bilateral knee disability.  As such, an additional examination is warranted to assess the current severity of the Veteran's right and left knee disabilities.

Bilateral Feet Disability

The Veteran contends that her left and right foot disabilities are secondary to her service-connected bilateral knee disability. 

Under 38 C.F.R. § 3.159(c)(4), a VA opinion is necessary if the evidence of record: (1) contains competent evidence that the Veteran had a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the Veteran suffered an event, injury or disease in service; (3) indicates that the claimed disability or symptoms may have been associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In December 2016 correspondence, the Veteran, through her representative, has stated that she has pain in her lower extremities that reaches her feet due to her service-connected bilateral knee disability.  She asserted that the worsening of her service-connected bilateral knee disability has contributed to additional antalgic and improper gait, leading to aggravation of the bilateral feet.  Various April 2011 buddy statements indicate that the Veteran has observable limitations of standing for long periods of time or walking long distances.  As the Veteran's knee disabilities have been established, the Board finds that the evidence is sufficient to warrant a VA opinion.  Therefore a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner(s) to determine the current severity of her left and right knee disabilities.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

The examiner should address the following:

a.  Conduct full range of motion studies for the left and right knees and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the following four conditions:

i)  on weight-bearing
ii) on nonweight-bearing
iii) on active motion
iv) on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that all testing under each condition was performed.

b.  State whether there is additional limitation of motion due to pain, weakness, excess fatigability, incoordination, pain or flare-ups.  Any additional loss of motion should be noted in degrees.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  The examiner should record the Veteran's reports of limitation of motion during flare-ups and state whether those reports are consistent with the findings on examination.

d.  The examiner should report any recurrent subluxation or instability of the knee(s), and if present, note its extent and severity (i.e. slight, moderate, or severe).

e.  To the extent possible, provide an opinion as to the resulting limitations on occupational tasks.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to the severity of symptoms, such as pain.  The examiner should explain the medical basis for the conclusions reached. 

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resorting to speculation, he or she should state, whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the opinion to be provided.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's claimed left and right foot disabilities.  The examiner should receive a copy of this remand and review the Veteran's file.  The examiner should consider all medical records associated with the file.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  Based on physical examination and review of the record, the examiner should determine:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed right foot disability was manifested in, caused by, or is otherwise etiologically related to her period of service.

b.  Whether is it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed right foot disability is due to or aggravated by the Veteran's service-connected bilateral knee disability.

c.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed left foot disability was manifested in, caused by, or is otherwise etiologically related to her period of service.

d.  Whether is it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed left foot disability is due to or aggravated by the Veteran's service-connected bilateral knee disability.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to the severity of symptoms, such as pain.  The examiner should explain the medical basis for the conclusions reached. 

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or if there is additional evidence, which if obtained, would permit the opinion to be provided.

3.  Readjudicate the claims.  If any of the issues remain denied, the Veteran and her representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


